Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:     RUBBER PLUG WIRE SEAL      See MPEP § 606.01.

Claim Objection
Claim 1 states in part; “the extended portion” which lacks antecedent basis.  
Correction required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ohsumi (US 5,660,566).

With respect to Claim 1; Ohsumi discloses a rubber [Col. 2, line 65] plug 30, comprising: a tubular seal functioning portion 2, a wire 9 being passed through the seal functioning portion [Fig. 2]; and a tubular portion 31, the wire being passed through [[the]] an extended portion 3,  the seal functioning portion 2 exhibits a sealing function by being held resiliently in close contact with an inner peripheral surface of a terminal accommodation chamber [within 10] and an outer peripheral surface of the wire [Fig. 3], the tubular portion 31 is disposed behind the seal functioning portion 2, and a weight portion 31d relatively displaceable with respect to the tubular portion 31 is formed on an outer periphery of the tubular portion 31.  


With respect to Claim 2; Ohsumi discloses the weight portion 31d radially projects from the outer periphery of the tubular portion 31 and is shaped such that a projecting end part is branched [Col. 3, lines 36-41] in a back view [Fig. 4] of the tubular portion viewed in an axial direction.  

With respect to Claim 4; Ohsumi discloses the projecting end part of the weight portion is branched into a Y shape [Col. 4, lines 20-21].  

With respect to Claim 8; Ohsumi discloses a tubular terminal fixing portion 6 extending forward from a front end of the seal functioning portion 2 and enabling fixing of a terminal fitting 8a, an outer peripheral shape of the tubular portion 31 including the weight       portion 31d is different from that of the terminal fixing portion 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8  are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 5,562,494).

With respect to Claim 1; Fujiwara shows a rubber [Col. 3, line 19] plug 70, comprising: a tubular seal functioning portion 82, a wire 90 being passed through the seal functioning portion [Fig. 2]; and a tubular portion 10, the wire being passed through [[the]] an extended portion [Illustrated Below],  the seal functioning portion 82 exhibits a sealing 



    PNG
    media_image1.png
    337
    439
    media_image1.png
    Greyscale
[AltContent: textbox (EXTENDED  PORTION)]function by being held resiliently in close contact with an inner peripheral surface 104 of a terminal accommodation chamber [within 102] and an outer peripheral surface of the wire [Fig. 2], the tubular portion 10 is disposed behind the seal functioning portion 82, and a weight portion 72, 75 relatively displaceable with respect to the tubular portion 10 is formed on an outer periphery of the tubular portion 10.  
Although Fujiwara discloses some of the claimed attributes in different embodiments; one of ordinary skill in the art would be able to envisage the claimed configurations, which are obvious variants of that which is known as stated in the rejection above.


With respect to Claim 6; Fujiwara [Fig. 2] shows an inner diameter of the tubular        portion 10 is not larger than an outer diameter of the wire 90.  

With respect to Claim 7; Fujiwara shows a tubular extended portion [Illustrated Above], the wire 90 being passed through the extended portion, the extended portion extends 82 and is connected to a front end of the tubular portion 10, and a radial thickness of the extended portion [Illustrated 

Above] is smaller than a largest radial thickness of the seal functioning portion 82 in a free state where neither the seal functioning  portion nor the extended portion is resiliently deformed [Fig. 9].  

With respect to Claim 8; Fujiwara shows a tubular terminal fixing portion extending forward from a front end of the seal functioning portion and enabling fixing of a terminal fitting, an outer peripheral shape of the tubular portion including the weight portion is different from that of the terminal fixing portion.

Allowable Subject Matter
Claims 3 and 5  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claims 3  and 5;  allowability resides at least in part with the prior art not showing or fairly teaching a rubber plug comprising
a tubular portion disposed behind a tubular seal functioning portion through which a wire passes through, with a weight portion formed on an outer periphery of, and displaceable with respect to, the tubular portion such that the weight portion radially projects from the outer periphery of the tubular portion with the weight portion shaped such that a projecting end part, when viewed  along an axial direction from the back, is branched into respective T and m shapes in conjunction with ALL the remaining limitations within respective      claims 1, 2, 3 and 5.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833